Title: Saturday July the 7th 1781.
From: Adams, John Quincy
To: 


       This morning we pack’d up everything; to go a Journey; At about 11 o’clock Mr. Trumble and Dr. Waterhouse came here; I went with Dr. Waterhouse to show him the way to Madam Chabanel’s; At about half past twelve I set away from our house with Mr. Dana’s servant, and went to the Utrecht Boat; at 1 o’clock we set off; I had for companions A French gentleman and lady, and two Dutch gentlemen; We travell’d about three hours, without seeing anything remarkable but after we had pass’d a small village call’d Niewen Sluys Nieuwersluis along for the Space of Seven or eight English Miles, the whole way is lin’d on both Sides with country Seats with their gardens belonging for the most part to Citizens of Amsterdam. We arriv’d at Utrecht at about half past eight o’clock, it is about thirty English Miles by water. Utrecht is about sixteen feet higher than Amsterdam, and the ground here is much higher than the water, which is not a very common thing in Holland; We found Mr. Dana and Mr. Deneufville here; It raind hard when we arriv’d: We lodge at the New Castle of Antwerp.
       From Guthrie’s Grammar. Continuation of Chapter 4th. § 17th. (continued from Page 57.)
      